Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Clams 1, 3-23 are pending. 
Clams 1, 3-23 are allowed. 
Terminal disclaimer filed 6/7/2022 is approved.
Information Disclosure Statement:
The information disclosure statement (IDS) submitted on 6/07/2022 is being considered by the examiner.


REASONS OF ALLOWANCE:
The following is an examiner’s statement of reasons for allowance: 	
In view of Applicant's amendments and remarks filed 6/6/2022, independent claim 1 has been further reviewed with updated search. Consequently, reasons for allowance of independent claim 1 is set forth in according to the applicant's remarks stated on pages 8-10. More specifically, Fujii does not teach or suggest the attenuator being an elastic bushing and disposed on a stud of the pivot arm’s surface that extends partially into the bushing central hole.
Independent claim 16 is also allowable since claim 16 rewrites allowable claim 6 into independent form to include the limitations of base claim 1 and intervening claim.
Claims 4-15 and 17-23 are all dependent from claims 1 and 16 also allowable for the same reasons as their respective base claims and further due to the additional features that they recite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632